DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 10/25/2018.  As directed by the amendment: claims 20 – 22 have been amended.  Thus, claims 1 – 24 are presently pending in this application with claims 5 – 9, and 11 – 24 currently withdrawn from consideration.

Election/Restrictions
Claims 5 – 9, and 11 – 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/16/2021.
Applicant's election with traverse of Group I (claims 1 – 10), and Species A (Figure 1) in the reply filed on 04/16/2021 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined together without undue burden as well as considerable time and expense will be saved.  This is not found persuasive because Groups I – III and Species A – D lack unity of invention a posteriori in view of DiFiore (U.S. 2005/0256461).  Further, Applicant is reminded that withdrawn claims can be rejoined if/when allowable subject matter has been identified and all withdrawn claims are amended to include such allowable subject matter.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1 – 4, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,478,593. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 1 of the application are to be found in claims 1 – 10 of the patent.  Specifically, claim 1 of the patent recites every limitations as seen in claim 1 of the application.  Further, the limitation “a self-sealing septum disposed within the opening defined by the distal end of the housing, such that the self-sealing septum forms a barrier for the distal connector” in claim 1 of the patent would read on the limitation “an occluding assembly for blocking a section of a fluid channel disposed between the distal and proximal ends of the hub” as seen in claim 1 of the application.  Examiner notes that the self-sealing septum in the patent would serve as the occluding assembly for blocking a section of the fluid channel since the self-sealing septum would at least block a portion of the fluid channel.  The difference between claim 1 of the application and claims 1 – 10 of the patent lies in the fact that the patent claim(s) includes more elements and is therefore more specific.  Thus the invention of claims 1 – 10 of the patent is in effect a “species” of the “generic” invention of claim 1 of the application.  It has been held that the generic claim is anticipated by the species.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 of the application is anticipated by claims 1 – 10 of the patent, it is not patentably distinct from claims 1 – 10 of the patent.  Claims 2 – 4, and 10 are rejected also due to their dependency on claim 1.
Examiner further notes that the patent and the current application share a common inventor and the subject matter of the patent and the application appears to be related.  Therefore, the current ground of rejection under double patenting above is provided in the scenario that a joined research agreement exists between the inventive party of the application and the inventive party of the patent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiFiore (U.S. 2005/0256461).
Regarding claim 1, DiFiore teaches a catheter assembly (paragraph [0099], Figures 6A – 6C), comprising: 
a hub (102) having an outer housing defining a proximal end and a distal end (Figures 6A – 6C), 
wherein the distal end (120) of the outer housing defines an opening (116) into an inner space defined by the outer housing (Figures 6B and 6C), 
and the proximal end (112) of the housing defines a proximal connector for coupling to an intravenous catheter tube (Figures 6A and 6B show the end 112 connecting to a tube 108); 
and an occluding assembly (114) for blocking a section of a fluid channel disposed between the distal and proximal ends of the hub (paragraph [0099], Figures 6A – 6C).
Regarding claim 2, DiFiore teaches an attachment member (paragraph [0095] discusses an optional cap can be placed on the end of the connector) that connects to the distal end of the hub to seal the catheter (paragraph [0095]).  Examiner notes that the cap as well as the valves at the end of the device seal the catheter as discussed in paragraph [0095].
Regarding claim 10, DiFiore teaches that the intravenous catheter tube includes a single lumen or multiple lumens (paragraph [0105] describe catheter 108 as a dual lumen catheter).

Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsden (U.S. 2015/0051537).
Regarding claim 1, Marsden teaches a catheter assembly (paragraph [0058], Figures 6 – 11), comprising: 
a hub (114) having an outer housing defining a proximal end and a distal end (Figures 6 – 11), 
wherein the distal end of the outer housing defines an opening (130/134) into an inner space (140) defined by the outer housing (Figures 6 – 8), 
and the proximal end of the housing defines a proximal connector for coupling to an intravenous catheter tube (Figures 6, 7, and 9 show an end of the hub connecting to a tube 112); 
and an occluding assembly (cap 116, clamp 124, arms 160/162, and rack 180/184) for blocking a section of a fluid channel disposed between the distal and proximal ends of the hub (Figure 11, Examiner notes that the blocked section of the fluid channel is between the distal and proximal ends of the hub).

Regarding claim 10, Marsden teaches that the intravenous catheter tube includes a single lumen or multiple lumens (as seen in Figure 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiFiore (U.S. 2005/0256461) in view of Marsden (U.S. 2015/0051537).
Regarding claim 4, DiFiore teaches claim 2 as seen above.
However, DiFiore does not specify that the attachment member connects to a connector region of the hub and is secured by a locking member that engages with a protrusion on the hub.

Marsden teaches a catheter similar to DiFiore and the current application, further including the idea of a cap secured to a hub of a catheter by a locking member (68) that engages with a protrusion (66) on the hub.
Therefore, it would be obvious to one having ordinary skill in the art at the time the application was filed to attach the optional cap as disclosed by DiFiore with the hub via a locking member that engages with a protrusion on the hub in a manner similar to the engagement between the cap and the protrusion on the hub as disclosed by Marsden since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Anh Bui/Examiner, Art Unit 3783       
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783